The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Does the Oklahoma Crime Commission have the authority to enter into a Negotiated Settlement Agreement related to an Equal Opportunity Commission ("EEOC") charge even though in the process the said agency would exceed the limits imposed by SJR 9? The Oklahoma Crime Commission ("Commission") was created pursuant to 74 Ohio St. 8.1 [74-8.1] et seq. (1975). 74 Ohio St. 8.11 [74-8.11] provides that the Oklahoma Crime Commission is an agency of the State of Oklahoma. Therefore, pursuant to provisions of 74 Ohio St. 18 [74-18](C) (1971), the Attorney General is statutory counsel for the Commission and shall defend and prosecute any action. There is no provision in the statutes creating the Commission which authorizes it to employ attorneys. Further, it is clear upon plain reading that said Commission is not given statutory authorization to either represent itself in or enter into any negotiated disposition of litigation. Under 74 Ohio St. 18 [74-18](C), supra, the Attorney General is required to represent and defend the Commission when sued in its official capacity upon request of the Commission.  Pursuant to the decision of the Supreme Court in Sarkeys v. Independent School District No. 40, etc., 592 P.2d 529, 536 (Okl. 1979), it is clear that the Attorney General, the Commission's statutory counsel, has the authority and is the proper party to enter into compromise of litigation in which the Commission becomes involved, in a proper case. See also State v. Kerr-McGee, 516 P.2d 813 (Okl. 1973).  As the Commission does not have the authority to enter into such negotiated settlement agreement, and whether or not the Commission has violated any of the provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. 2000e et seq. (1964), presents a fact question not determined herein, it is not necessary to reach issues presented by SJR 9 enacted by the Oklahoma Legislature in the First Regular Session of the Thirty-Seventh Legislature.  It is, therefore, the official opinion of the Attorney General that the Oklahoma Crime Commission does not have the authority to enter into a Negotiated Settlement Agreement related to an Equal Employment Opportunity Commission charge or to compromise such litigation.  (RICHARD F. BERGER) (ksg)